Citation Nr: 0018959	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  95-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of the 
veteran's rights to Department of Veterans Affairs (VA) 
benefits pursuant to the provisions of 38 U.S.C.A. § 6104(a) 
(West 1991).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, F.R., J.B., and A.Y.  


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant served on active duty from February 1941 to 
April 1942; was a prisoner of war from April 1942 to March 
1944; was not under military control from March 1944 to 
October 1945; and was a scout in the Philippine Army from 
October 1945 to June 1946.

This appeal arose from an October 1994 decision of the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office, which found that the appellant had not 
submitted new and material evidence to reopen his claim for 
revocation of forfeiture of VA benefits, which had previously 
been denied by the Board of Veterans' Appeals (the Board) in 
March 1983.  

It appears from the record that the appellant very recently 
has been corresponding from an address in Illinois.  However, 
the Manila, Philippines RO transferred the case to the Board 
and currently has control of the claims file.

This matter was last before the Board of Veterans' Appeals 
(Board) in January 1997.  At that time, the Board denied 
reopening of the claim.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).


REMAND

By memorandum decision dated in March 2000, the Court 
remanded the appellant's claim to the Board.  In its 
decision, the Court held that the Board's January 1997 
application of the Court's precedent in Colvin v. Derwinski, 
1 Vet.App. 171 (1991) as to the definition of material 
evidence was contrary to the decision of Federal Circuit 
Court of Appeals in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) [which was not decided until over a year after the 
Board's decision].  Specifically, the requirement of a 
reasonable possibility that the new evidence would result in 
a change in outcome, as set forth in Hodge, was found to be 
more stringent than, as well as inconsistent with, the 
pertinent regulation 38 C.F.R. § 3.156(a).  According to 
Hodge, "new and material evidence" is defined as evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a claim.  38 C.F.R. § 
3.156(a) (1999).  

Having reviewed the evidence of record in light of the 
Court's memorandum decision, the Board is of the opinion that 
readjudication of this matter by the RO is warranted.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Trilles v. 
West, 13 Vet. App. 314 (2000) [holding that a claimant who 
has been the subject of a final decision declaring forfeiture 
of eligibility for VA benefits may have the final decision 
reopened upon the proffer of new and material evidence].  

The Board observes that in Trilles, it was not delineated 
what new and material evidence would be required in order to 
reopen the "VA-benefits-eligibility forfeiture".  The Court 
specifically left this question to the Secretary of VA and to 
Board.  See Trilles, 13 Vet. App. at 327.  In this case, it 
was similarly left to the Board to determine what constitutes 
new and material evidence in such cases.  See the Court's 
Order, page2.  The Court specifically indicated that it was 
following the decision in Trilles in that regard.

The Board is not without guidance as to the question of what 
new and material evidence would be required in order to 
reopen cases such as this.  In the present matter, the 
remanding judge observed that "it would appear that what 
[relevant statutes] require in order for a claim to be 
reopened would be newly presented evidence that raises a 
reasonable doubt as to the basis for the declared 
forfeiture."  See memorandum decision, page 2 [italics added 
by the Board].  The Board notes that in a dissenting opinion 
in Trilles, Chief Judge Nebeker specifically stated:  "I ask 
what else could it be but evidence tending to negate the 
established fraud."  13 Vet. App. at 340 [italics added by 
the Board].  

After having considered the matter, and mindful of the fact 
that the Court specifically has left it to the Board, the 
Board can find no better guidance than the regulation itself: 
"new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1999).  

Accordingly, this matter is REMANDED for the following 
action:

The RO should readjudicate the question 
of whether the appellant has submitted 
new and material evidence that is 
sufficient to warrant the reopening of 
his claim for revocation of the 
forfeiture of VA benefits under 
38 U.S.C.A. § 6104(a).  If the decision 
remains unfavorable, the appellant and 
his representative should be furnished 
with a Supplemental Statement of the 
Case.  If appropriate, the matter should 
then be returned to the Board in 
accordance with established appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO and the appellant are advised that the Board 
is obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



